Case 1:18-cv-01432-AJT-TCB Document 43 Filed 08/22/19 Page 1 of 4 PagelD# 268

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

KENNETH PRITCHARD, )
)
Plaintiff, )
)
v. ) Civil Action No. 1:18-cv-1432 (AJT/TCB)

)
)
METROPOLITAN WASHINGTON )
AIRPORTS AUTHORITY, )
)
Defendant. )
)

ORDER

With respect to the jury trial in this case scheduled to begin on October 21, 2019, the

Court orders as follows:

1.

II.

On Monday, October 21, 2019, the Court will convene at 9:00 a.m. to address any
preliminary matters, and trial will begin with jury selection at 10:00 a.m. Thereafter,
beginning on Tuesday, October 22, 2019 and through the remainder of trial, the Court
will begin trial at 9:30 a.m., although counsel should be present by 9:00 a.m., unless
otherwise informed by the Court.

Subject to the exigencies of the case the Court will take a lunch recess from 1:00 p.m.
to 2:00 p.m. and recess between 5:30 p.m. and 6:00 p.m. daily; and, the Court will not
conduct the trial on Fridays, although the jury will be permitted to deliberate on
Fridays.

Technology in Court

A. Personal Electronic Devices. The Court only permits electronic devices that will
be used to aid in the presentation of evidence at trial, such as laptop computers
and other related equipment, and only with the Court’s prior authorization. Cell
phones and other personal electronic devices are not permitted.

B. Evidence Presentation Systems. In order to bring approved electronic devices
for the presentation of evidence into the courthouse, Counsel must obtain
authorization from the Court. If Counsel desires to use the Court’s evidence
presentation system, it also must request use prior to trial. Counsel must submit
the completed forms via CM/ECF at least seven (7) days before trial. Once the
Case 1:18-cv-01432-AJT-TCB Document 43 Filed 08/22/19 Page 2 of 4 PagelD# 269

Il.

IV.

Court has approved the request, counsel will receive a Notice of Electronic Filing
(NEF). Counsel is advised to bring the signed form to the courthouse on the dates
requested and to present it to the court security officers (CSOs) at the entry of the
courthouse. The electronic authorization form and the evidence presentation form
are available here:

http://www. vaed.uscourts.gov/locations/documents/NEW_PERSONAL%20ELE
CTRONICS%20DEVICE%20POLICY.pdf. Counsel should not request
authorization to bring in cell phones or other personal electronic devices,
which are prohibited.

Orientation to Evidence Presentation Systems. Orientation prior to any use of
the equipment is required. Once you have received approval to use the evidence
presentation system, please email the Court Technology Administrator at
courtroom_tech@vaed.uscourts.gov to schedule an orientation. Please include
the anticipated date(s) of orientation on the electronic authorization form
submitted to the court. Orientations are for learning how to use the courthouse’s
evidence presentation system and testing the attorneys’ laptop computer
connections. Practicing presentations and preparing witnesses is not allowed.

Additional Information. Additional information regarding the Court’s evidence
presentation system is available here:

http://www. vaed.uscourts.gov/resources/Court%20Technology/evidence_presenta
tion_systems.htm

Exhibits shall be addressed in the following manner:

A.

The parties shall place all proposed trial exhibits in binders, properly tabbed,
numbered, and indexed, and the original and two (2) copies shall be delivered to
the Clerk, with copies in the same form to the opposing party, seven (7) days before
trial.

The parties are directed to meet and confer with respect to all outstanding objections
to exhibits; and to resolve to the maximum extent possible any such objections.

Each party will submit to the Court, five (5) days before trial, a list of the other
party’s exhibits to which an objection remains outstanding and as to each such
exhibit, a brief justifying the remaining objection.

In those instances where an objection is asserted to only a portion of an exhibit, the
objecting party should submit a version of the exhibit that it does not object to. For
example, where only a portion of an exhibit is objected to on the grounds of hearsay,
relevance or lack of personal knowledge, the objecting party should submit a
proposed redacted version of the exhibit.

Voir Dire. The Court will conduct the voir dire. Each party should submit proposed
questions as set forth in the local rules. Additionally, the parties should provide
Case 1:18-cv-01432-AJT-TCB Document 43 Filed 08/22/19 Page 3 of 4 PagelD# 270

VI.

electronic versions of the file in Microsoft Word format. You may e-mail the files to
my law clerk (neal_modi@vaed.uscourts.gov) or submit them to Chambers on a disk.
Any additional questions should be submitted directly to Chambers.

Jury instructions shall be addressed in the following manner:

A. The parties shall exchange proposed jury instructions at least seven (7) days before
trial, and thereafter meet and confer on those instructions in order to reach an
agreement on as many jury instructions as possible.

B. Five (5) days before trial, the parties shall jointly submit to Chambers a set of
agreed upon instructions. At the same time (five days before trial), each party shall
submit to the Court a set of proposed jury instructions as to which there has not
been complete agreement (disputed instructions). The instructions submitted
should be the full verbatim instructions to be read to the jury. Mere references to
jury instruction numbers in form books are not sufficient. Finally, the parties shall
submit jointly an index of all proposed jury instructions designating which
instructions are agreed upon and which are not.

C. For all submitted jury instructions, both agreed upon and disputed, one hard copy
shall be submitted with citations and one without, as well as electronic versions of
each in Microsoft Word format. You may e-mail the electronic files to my law
clerk (neal_modi@vaed.uscourts.gov) or submit them to Chambers on a disk. For
identification purposes as to disputed instructions, the plaintiff should letter her set
of instructions and the defendant should number their set(s) of instructions.

D. Four (4) days before trial, any party objecting to a jury instruction proposed by
another party shall file a brief, no longer than a total of 15 pages, stating their
objections to any proposed instructions and any argument in support of their own
alternative instructions.

E. The parties may submit supplemental proposed instructions during the trial, or
withdraw those previously proposed, in order to reflect the evidence or the Court’s
rulings. The Court will instruct the jury before closing arguments, and will provide
copies of the final set of jury instructions to all parties and to the jury for its use
during deliberations.

F. If there are questions about this process, please contact my law clerk or Chambers.

Objections During Trial. As a general rule, the Court will not conduct sidebar
conferences on objections during witness examination. If counsel believes that
argument or discussion on anticipated objections is necessary, counsel should inform
the Court outside the presence of the jury and, to the extent practicable, such objections
will be heard before the jury is seated at the beginning of each trial day or after the jury
is excused at the end of a trial day.
Case 1:18-cv-01432-AJT-TCB Document 43 Filed 08/22/19 Page 4 of 4 PagelD# 271

VII. Verdict Form. After consultation among counsel, please present a proposed verdict
form for the Court’s consideration at or before the close of the plaintiff's case, as well
as an electronic copy of the proposed verdict form in Microsoft Word format to my law
clerk (neal_modi@vaed.uscourts.gov). If the parties cannot agree, each party should
submit their own proposed verdict form in hard copy and electronic copy.

VIII. If any party anticipates significant unresolved issues, other than those that are or will
be the subject of motions, please alert the Court as soon as possible. This Order is not
intended to modify the parties’ obligations under any previous Order.

Contact Information

Judicial Assistant Kristina Brown (703) 299-2113

Law Clerk Neal_Modi@ (703) 299-2201
vaed.uscourts.gov

The Clerk is directed to forward copies of this Order to all counsel of record.

   

 

Anthony J. T
United States DiStfict Judge
Alexandria, Virginia

August 22, 2019
